DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/889210 filed on 06/01/2020.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-20 (Group I) are drawn to a method for patient device management, the method comprising: accessing interrogation data originating from a cardiac implantable electronic device corresponding to an interrogation for a patient, the interrogation data including device data for the cardiac implantable electronic device and patient specific data for the patient, the cardiac implantable device being manufactured by one of a plurality of manufacturers; generating manufacturer independent interrogation data by normalizing the interrogation data independent of the plurality of manufacturers through a conversion of the interrogation data into a unified format; generating provider-oriented information for the interrogation, the provider-oriented information including an association of the manufacturer independent interrogation data with a permitted user, assigning a processing state to the interrogation using the provider-oriented information; aggregating the interrogation into a category based on the processing state, the category associated with an action by the permitted user; and presenting the interrogation according to the category using at least one display, which is within the four statutory categories (i.e. process).

Claims 2-11 (Group I) involve abstract steps, outlined in bold, of a method for patient device management, the method comprising: accessing interrogation data originating from a cardiac implantable electronic device corresponding to an interrogation for a patient, the interrogation data including device data for the cardiac implantable electronic device and patient specific data for the patient, the cardiac implantable device being manufactured by one of a plurality of manufacturers; generating manufacturer independent interrogation data by normalizing the interrogation data independent of the plurality of manufacturers through a conversion of the interrogation data into a unified format; generating provider-oriented information for the interrogation, the provider-oriented information including an association of the manufacturer independent interrogation data with a permitted user, assigning a processing state to the interrogation using the provider-oriented information; aggregating the interrogation into a category based on the processing state, the category associated with an action by the permitted user; and presenting the interrogation according to the category using at least one display.  These steps can be characterized as directed to the abstract idea of presenting normalized aggregated cardiac implantable electronic device interrogation data of different device manufacturers in categories based on a processing state, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves following rules for presenting the interrogation data in categories.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, identified in italics for Claims 1-20 (Group I) involve a method for patient device management, the method comprising: accessing interrogation data originating from a cardiac implantable electronic device corresponding to an interrogation for a patient, the interrogation data including device data for the cardiac implantable electronic device and patient specific data for the patient, the cardiac implantable device being manufactured by one of a plurality of manufacturers; generating manufacturer independent interrogation data by normalizing the interrogation data independent of the plurality of manufacturers through a conversion of the interrogation data into a unified format; generating provider-oriented information for the interrogation, the provider-oriented information including an association of the manufacturer independent interrogation data with a permitted user, assigning a processing state to the interrogation using the provider-oriented information; aggregating the interrogation into a category based on the processing state, the category associated with an action by the permitted user; and presenting the interrogation according to the category using at least one display, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely presenting normalized aggregated cardiac implantable electronic device interrogation data of different device manufacturers in categories based on a processing state using general purpose computing components such as a display;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates aggregated categorized interrogation data from interrogation data originating from cardiac implantable electronic devices and sends it to a display;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention provides aggregated interrogation data tailored to the user based on processing state utilizing a generic computer; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a display;
Limiting the abstract idea to cardiac implantable device interrogation data, because limiting application of the abstract idea to cardiac implantable device interrogation data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects cardiac implantable device interrogation data for use in categorizing that data;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides display of aggregated categorized interrogation data.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to cardiac implantable device interrogation data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. display) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. accessing data, generating normalized data, associating data with user, assigning processing state, aggregating data into category, presenting data) that are abstract activities previously known to the pertinent industry (i.e. patient data processing):

[0052] Turning now to Figure 4-17, various examples of a portal or user interface is provided
for accessing, analyzing, observing, or otherwise managing information and data received at the
medical device platform 204 from one or more implantable medical devices. In one particular
implementation, the user interface is displayed on a user device 108, such as that described
above with relation to Figure 1. The various user interfaces displayed on the user device 108
may be accessed through network 106 by the user device and executed by the server or servers
112 of the system 100. Further, one or more medical devices 104, such as one or more
implantable medical devices from one or more patients, may provide information or other
13 operational data to the medical device manager 102 and stored in database 110. For example,
utilizing a Health Level 7 (HL7) protocol, the medical device manager 102 may receive
communications from device manufacturer remote transmissions that contain device and/or
patient specific data and device fields for device type and model. The medical device manager
102 may translate or otherwise normalize this data into data that is presented through a user
interface. In another example, a patient may provide data or information to the medical device
manager 102 through the interface directly or to a clinical staff for entry into the manager. This
information may then be processed in various ways by the medical device manager 102 and
presented or managed by the user through the user interface. Thus, a user (such as a nurse or
doctor of a clinic) can receive, access, analyze, and/or manage data from the one or more medical
devices 104 per patient or across multiple patients in a manner that has been previously unavailable.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping electronic records of interrogation data;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives interrogation data over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining categories for interrogation data) and does not impose meaningful limits on the scope of the claims;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of presenting normalized aggregated cardiac implantable electronic device interrogation data of different device manufacturers in categories based on a processing state.

Furthermore, dependent claims 2-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as using different processing states, providing information to different permitted users, receiving interrogation data using a programmer during an in-office visit, parsing data, receiving data during remote interrogation from a manufacturer system using HL7 and IDCO standards, mapping and normalizing data, calculating and normalizing device settings, assigning events with severity, assigning normal device function when there is no event, clearing a category by a user with 2 clicks, generating prompt in response to severity, generating impression and care plan for normal device function, generating billing opportunities based on reimbursement rate, frequency of reimbursements, and number of patients, determining a billing window based on number of days since interrogation and min and max number of days between billable events, generating audit trail, generating community analytics, generating interrogation report, including interrogation report in a stack of interrogation reports, etc., which fail to remedy the deficiencies of the independent claim, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worrell, et al. (US 2013/0317852 A1) in view of Nearhood, et al. (US 2015/0324549 A1).
With regards to claim 1, Worrell teaches a method for patient device management (see at least Abstract, medical device information portal provides a user-friendly platform for presentation of data obtained from device interrogation), the method comprising: accessing interrogation data originating from a cardiac implantable electronic device corresponding to an interrogation for a patient, the interrogation data including device data for the cardiac implantable electronic device and patient specific data for the patient (See at least Abstract, paragraphs 0005-0008, Medical Device Information (MDI) Portal facilitates the exchange of information concerning a medical device (e.g., implantable pacemakers and automatic internal cardio defibrillators) - receive patient and device information - MDI Portal has a user interface engine that presents the patient and device information from the HIE communication engine, the interrogation data from the interrogation data engine, and the registry and device information from the device vendor communication engine), the cardiac implantable device being manufactured by one of a plurality of manufacturers (see at least paragraph 0004, different device manufacturers); generating manufacturer independent interrogation data by normalizing the interrogation data independent of the plurality of manufacturers through a conversion of the interrogation data into a unified format (see at least Abstract, device data is presented in a uniform fashion irrespective of the device manufacturer); generating provider-oriented information for the interrogation (see at least paragraph 0064, provide MDI port to display device information to healthcare provider), the provider-oriented information including an association of the manufacturer independent interrogation data with a permitted user (see at least figure 18, “Welcome Dr. Johnson”), …aggregating the interrogation into a category based on the processing state, the category associated with an action by the permitted user (see at least paragraph 0082, MDI Portal provides tabs identifying categories of information concerning the operation of the device, tabs are color coded such that tabs depicted in red signify abnormal findings requiring immediate user action, tabs depicted in green indicate normal findings not requiring immediate action); and presenting the interrogation according to the category using at least one display (see at least figure 7, paragraph 0082).

Worrell does not explicitly teach …assigning a processing state to the interrogation using the provider-oriented information.  Nearhood teaches …assigning a processing state to the interrogation using the provider-oriented information (see at least figure 16, interrogation data provider reader status).  It would have been obvious to one of ordinary skill in the art to combine the method of assigning provider processing status to interrogation data of Nearhood to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Nearhood, paragraph 0006).

With regards to claim 2, Worrell teaches the method of claim 1, wherein the processing state is passive, saved, archived, or docketed (see at least paragraph 0082, MDI Portal provides tabs identifying categories of information concerning the operation of the device, tabs are color coded such that tabs depicted in red signify abnormal findings requiring immediate user action, interpreted as docketed).

With regards to claim 3, Nearhood teaches the method of claim 2, wherein the category is backlog when the processing state is passive, the category is compose when the processing state is saved, the category is hidden when the processing state is archived, and the category is needs approval when the processing state is docketed (see at least figure 16, paragraph 0095-0097, preliminary device interrogation report is assigned, interpreted as docketed, to a physician to review (“Preliminary”), meaning it needs approval).  It would have been obvious to one of ordinary skill in the art to combine the method of assigning provider processing status to interrogation data of Nearhood to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Nearhood, paragraph 0006).

With regards to claim 4, Worrell teaches the method of claim 1, wherein the permitted user is at least one of: a professional associated with a clinic or a third party to which access rights were delegated (see at least paragraph 0003, evaluation of implanted devices occurs in inpatient settings such as hospital wards, EDs, operating rooms, and private offices; at least paragraph 0098, point-of-care provider is granted access to MDI portal per single sign on method).

With regards to claim 5, Worrell teaches the method of claim 1, wherein the interrogation data is received from memory and obtained from the cardiac implantable electronic device using a manufacturer-specific programmer during an in-office visit (see at least paragraph 0003, evaluation of implanted devices occurs in inpatient settings such as hospital wards, EDs, operating rooms, and private offices; at least paragraph 0095-0096, interrogation data received from database or by using an interrogator configured for interrogating multiple types of implantable devices in a point-of-care setting).

With regards to claim 6, Worrell teaches the method of claim 5, wherein a data file for the interrogation is generated by the manufacturer-specific programmer (see at least paragraph 0095-0096, interrogation data received from database or by using an interrogator configured for interrogating multiple types of implantable devices in a point-of-care setting) and normalizing the interrogation data includes parsing the data file into a parsed data file using a plurality of parsing stages (see at least figure 3, paragraphs 0056-0064, device is interrogated for data, Device Vendor is queried to receive device information, data is received in different formats such as HL7, IDCO, data is received from HIE, user interface performs operations necessary to provide graphical interface to display all information to healthcare provider in uniform fashion irrespective of device manufacturer).

With regards to claim 7, Worrell teaches the method of claim 1, wherein the interrogation is a remote interrogation (see at least paragraphs 0003, 0056, interrogating patient device at their home) and the interrogation data is received over a network from a manufacturer system using a Health Level 7 (HL7) communication protocol and an Implantable Device Cardiac Observation (IDCO) data standard (see at least paragraph 0057).

With regards to claim 8, Worrell teaches the method of claim 7, wherein normalizing the interrogation data includes HL7 data extraction by mapping unidentified HL7 data to one or more interrogation fields and normalizing IDCO data (see at least paragraphs 0057-0059, 0064, MDI Portal processes HL7 data and IDCO data from Device Vendor to make it available on a graphical interface to display the device information to the healthcare provider in a uniform fashion irrespective of device manufacturer).

With regards to claim 9, Worrell teaches the method of claim 8, wherein normalizing the interrogation data further includes device setting calculations and normalization (see at least figures 7-18, paragraphs 0057-0059, 0064, MDI Portal processes to make it available on a graphical interface to display the device information to the healthcare provider in a uniform fashion irrespective of device manufacturer).

With regards to claim 10, Worrell teaches the method of claim 1, wherein the interrogation is assigned a severity based on an association of the interrogation with an event type (see at least paragraph 0082, abnormal findings assigned red tab, normal findings assigned green tab).

With regards to claim 11, Worrell teaches the method of claim 10, wherein the severity is normal device function where the event type is no event (see at least figure 16, paragraph 0082, normal findings assigned green tab).

With regards to claim 12, Nearhood teaches the method of claim 11, wherein the category is cleared following a two-click approval by the permitted user, a prompt for the two-click approval generated in response to the severity being assigned normal device function (see at least figure 21, physician clicks on box to indicate interpretation of entry is green for normal function and then clicks “Done” button).  It would have been obvious to one of ordinary skill in the art to combine the method of assigning provider processing status to interrogation data of Nearhood to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Nearhood, paragraph 0006).

With regards to claim 13, Worrell teaches the method of claim 12, wherein the prompt includes an automatically generated impression and an automatically generated care plan corresponding to normal device function (see at least paragraph 0082, normal findings assigned green tab which requires no immediate action).

With regards to claim 14, Worrell teaches the method of claim 1, further comprising: generating one or more billing opportunities for a clinic based on the category (see at least paragraph 0050, communicating with billing departments for interrogation of device data).

With regards to claim 17, Worrell teaches the method of claim 1, further comprising: generating an audit trail for the cardiac implantable electronic device, the audit trail including at least one of past interrogations, the interrogation, or action taken with respect to the cardiac implantable electronic device (see at least paragraph 0094, MDI Portal is part of electronic medical records system that includes a plurality of tabs where information can be obtained from electronic medical records system; at least paragraph 0107, historical information).

With regards to claim 18, Nearhood teaches the method of claim 1, further comprising: generating community analytics for a clinic based on the category, the community analytics including a comparison of the clinic to at least one of a second clinic or a benchmark for a plurality of clinics (see at least paragraph 0100, analytics used to identify members of the population vs atrial fibrillation or risk of stroke).  It would have been obvious to one of ordinary skill in the art to combine the method of assigning provider processing status to interrogation data of Nearhood to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Nearhood, paragraph 0006).

With regards to claim 19, Worrell teaches the method of claim 1, further comprising: generating an interrogation report from the manufacturer independent interrogation data, the interrogation report including an abridged interpretation, care plan, and record of the interrogation (see at least Abstract, device data is presented in a uniform fashion irrespective of the device manufacturer - MDI Portal provides easy interpretation of interrogation findings from noticeable differences between normal and abnormal findings; at least paragraph 0094, MDI Portal is part of an electronic medical records system - exemplary tabs include all, patient info, MDI Portal 100, external/va, cumulative lab, lab, radiology, notes, adt, device data, and open report).

With regards to claim 20, Worrell teaches the method of claim 19, wherein the interrogation report is included in a stack of interrogation reports for the cardiac implantable electronic device, each in the stack of interrogation reports corresponding to a disparate interrogation (see at least figure 6, paragraph 0081, query for patients shows every patient under searched name including their device ID, which will lead to disparate interrogation reports).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Worrell, et al. (US 2013/0317852 A1) in view of Nearhood, et al. (US 2015/0324549 A1) in further view of Wadhwa, et al. (US 2017/0262605 A1).

With regards to claim 15, Worrell does not teach the method of claim 14, wherein the one or more billing opportunities are determined based on a reimbursement rate, a frequency of available reimbursements, and a number of patients.  Wadhwa teaches the method of claim 14, wherein the one or more billing opportunities are determined based on a reimbursement rate, a frequency of available reimbursements, and a number of patients (see at least paragraph 0034, invoices for reading interrogation are coded; at least paragraph 0113, billing code optimization; at least paragraph 0042, determination that reviewing interrogation data during 10 day black-out term is not reimbursable; at least paragraph 0106, adjusting billing cycles; figures 9, 12, number of patients missed and due).  It would have been obvious to one of ordinary skill in the art to combine the medical device interrogation data billing method of Wadhwa to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Wadhwa, paragraph 0004).

With regards to claim 16, Worrell does not teach the method of claim 14, wherein the one or more billing opportunities includes determining a billing window corresponding to the interrogation based on a number of days since the interrogation and a minimum and a maximum number of days between billable events.  Wadhwa teaches the method of claim 14, wherein the one or more billing opportunities includes determining a billing window corresponding to the interrogation based on a number of days since the interrogation and a minimum and a maximum number of days between billable events (see at least figure 2).  It would have been obvious to one of ordinary skill in the art to combine the medical device interrogation data billing method of Wadhwa to the interrogation data information portal of Worrell with the motivation of making reviewing cardiac device interrogation data more efficient (Wadhwa, paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Haller, et al. (US 2002/0082665 A1) which discloses a medical information communication system and corresponding methods are described. The system permits monitoring the performance of an implantable medical device (IMD) implanted within a body of a patient, monitoring the health of the patient, or remotely delivering a therapy to the patient through the IMD. The IMD is capable of bi-directional communication with a communication module, a mobile telephone and/or a Personal Data Assistant (PDA) located outside the patient's body. The system may comprise the IMD, the communication module and/or a mobile telephone and/or a PDA, a remote computer system, and a communication system capable of bi-directional communication, where the communication module, the mobile telephone and/or the PDA are capable of receiving information from the IMD or relaying information thereto.

Johnson, et al. (US 2011/0004277 A1) which discloses a system and method for managing locally-initiated medical device interrogation is presented. An interface is provided over which to retrieve patient data recorded and transiently staged by a medical device monitoring physiological measures of a patient. The patient data is periodically retrieved by interfacing to and interrogating the medical device per a pre-defined schedule through the interface. Further retrieval of the patient data is permitted independent of the pre-defined schedule. The system stores remotely-specifiable criteria specified by a caregiver and controls patient-initiated patient data retrieval in accordance with the criteria.

Staudacher I, Nalpathamkalam AR, Uhlmann L, et al. Fully digital data processing during cardiovascular implantable electronic device follow-up in a high-volume tertiary center. Eur J Med Res. 2017;22(1):41. Published 2017 Oct 11. doi:10.1186/s40001-017-0284-7 which discloses increasing numbers of patients with cardiovascular implantable electronic devices (CIEDs) and limited follow-up capacities highlight unmet challenges in clinical electrophysiology. Integrated software (MediConnect®) enabling fully digital processing of device interrogation data has been commercially developed to facilitate follow-up visits. We sought to assess feasibility of fully digital data processing (FDDP) during ambulatory device follow-up in a high-volume tertiary hospital to provide guidance for future users of FDDP software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/            Primary Examiner, Art Unit 3626